—In an action, inter alia, to recover damages for lack of informed consent, the plaintiff appeals, as limited by her brief, from so much of a judgment of the Supreme Court, Kings County (Spodek, J.), dated November 24, 1998, as, upon the granting of the respective motions by the defendants Lutheran Medical Center and Dr. Constantine Bakas pursuant to CPLR 4401 for judgment as a matter of law, was in favor of those defendants dismissing the complaint.
Ordered that the judgment is affirmed insofar as appealed from, with one bill of costs to the respondents.
The Supreme Court properly granted the respective motions of the respondents pursuant to CPLR 4401 for judgment as a matter of law. The plaintiff failed to adduce expert medical testimony that the information given to her was inappropriate (see, Public Health Law § 2805-d [1]; Bernard v Block, 176 AD2d 843, 848).
In light of our determination upholding the granting of the motion by the respondent Lutheran Medical Center, it is unnecessary to reach its alternate ground for the same relief (see, Gross v Kurk, 224 AD2d 582, 583). Ritter, J. P., Friedmann, Feuerstein and Schmidt, JJ., concur.